Docketing Statement for a Criminal Appeal
This dgcketingstatement must befiled by all appellants with the Clerk ofthe Fourth Court ofAppeals, 300 Dolorosa, Suite
3200, San Antonio TX 78205 upon perfecting appeal. See TeX. R. App. P. 32.2.
               ^*                                                                    Tobeassigned bytheCletk ofthe Fourth Court ofAppeals:
                                                                                     Appeal No.

Case Style Below
                      V.




Trial Court No.             ^                (UiUidX"         Court No. &County                 6<£3d/9tZ.
                                                           APPELLANTCS)

Name ofappellanttsl*               b
Name oflead counsel fifre(&r^ented)             sy/P-
Law firm fif attomey)                                                            —       :
Address (tOiQ ptA) is^Q uKTf/yA/ V ToO fJ.                                        TrtPAS
Phone (        ^       rd/n^                Fax(      )
E-mail addrws:
       address: ^ufy-l/S^Arfd^l^
                jl               fi &mMLJJ3rr\
Whether counsel is appointed orretained •                           fitffitDwryTO-                 PdiL           0$3iyrs&'^
                                                        NOTICE OF APPEAL
Date filed in the trial court ^                    Date mailed to die trial court clerk, ifapplicable ^         d'kbV .Zo/S
                                                            tRIAL COURT
Trial: • Jury P^on-jury                                     Judge(s) who tri^ the case                                 S£JAAJ^
Isthis appeal fiom apre-trial order? • Yes • No            . Ifyes, identify order
Date judgment/appealable order signed 2./n/l^/^ Judge who signed the judgment/appealableorder.
Date sentence imposed/suspended                 Filing date ofmotion for new trial, arrest ofjudgment,
or othm- filing that affects thetime for perfecting appeal
Convicted ofraise(s)       ;                  ^ o foffense
Defendant's plea: • Guilty • Not Guilty o Nolo contendere. Terms ofplea bargain: ^
Punishment assessed
Does this appeal involve the validity ofa statute, ordinance, or rule? o Yes oNo Ifyes, identify
                                                       REPORTER'S RECORD

Date requested:                                              Electronically recorded?      OYES          DNO
LengthOftrial or hearingin days:.
Will there bean agreed recoid oran agreed statement ofthe case? QYES oNG
Court reporter's name:
          a.        •OFHCIAL        or • SUBSTITUTE
          b.        Address and phone no.
          c.        Ifsubstitute, name ofofficial court reporter for trial court:
                                                    AFFIDAvrr OF INDIGENCE
 nntpfilmt-                                                      . Date contest filed, ifany:
 n.terfr.,fe^nl«;tifmv:                                                      OSUSTAINED • OVERRULED ONO RULING
      ,                                              CERTIFICATE OF SERVICE
 As attomey ofrecoid (or appeUant pro se), Ihereby ceidfy that acopy ofthis docket sheet has been served by fi^s^daS5^
 mail orby fax, prior to filing, to all other parties to the judgmwjLor order b^"" —
 Date "30vT^^/^^Atteiucy ofRecord (signature)                        4